DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 3-13 and 19-23 in the reply filed on 10/29/2021 is acknowledged.
Claims 1, 2 and 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/29/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-13 and 19-23 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0299524 to Cooper (Cooper’524) or US 2014/0263482 to Cooper (Cooper’482) in view of US 2011/0303706 to Cooper (Cooper’706). With respect to claim 3, Cooper’524 and Cooper’482 teach a device for transferring molten metal including a transfer conduit (50 in Cooper’524 and 120 in Cooper’482) in communication with a vessel cavity (10 in Cooper’524 and 110 in Cooper’482) the transfer conduit having a bottom with an opening (70 in Cooper’524 and 136 in Cooper’482) in communication with the vessel cavity, a first section (54 B in Cooper’524 and 132 in Cooper’482) having a cross .
With respect to claim 4, Copper’524, Cooper’482 and Cooper’706 are formed of refractory materials (see paragraph [0011] of Cooper’524 for example).
With respect to claim 5, the cavity of Cooper’482 (see figure 1 for example) and Cooper’524 may be cylindrical.
With respect to claim 6, the launders of each of Cooper’524, Cooper’482 and Cooper’706 extend from the second sections of their devices (see figures 3-5 of Cooper’524 and figure 11 of Cooper’706 for example).
With respect to claims 7 and 8, the launder may be within the recited lengths and angles (see paragraphs [0030] and [0018] of Cooper’524  and paragraph [0018] of Cooper’482 for example).

With respect to claims 10-13, Copper’524 shows a pump and mounting arrangement, in the embodiments of figures 1-3 for example and Cooper’428 shows such an arrangement in the embodiment of figure 1 for example, meeting the instant claim limitations. 
With respect to claim 19, Cooper’524  and Cooper’428 each teach a molten metal pump within the transfer chamber and where the rotor and inner sections have the required diameters.
With respect to claims 20-22 each of Cooper’524, Cooper’428 and Cooper’706 allow for the recited types of pumps and pump support arrangements.
With respect to claim 23, the device shares a common wall with the vessel in each of Cooper’706, Coope’428 and Cooper’524.

Conclusion







Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk